Citation Nr: 1615084	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

This matter was before the Board in May 2013, at which time the Board remanded the case to obtain service personnel records and medical treatment records.  The issue has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the May 2013 remand.  Specifically, in September 2013, the RO asked the Veteran to identify all relevant medical treatment providers and return Authorization and Consent to Release Information forms for each provider to the RO.  Additionally, the RO obtained outstanding service records.  Thus, no further action is required to satisfy the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds, however, that additional development is still necessary. 

The issue of service connection for diabetes mellitus was also before the Board in May 2013.  Service connection for diabetes mellitus was granted in an April 2015 rating decision; thus, this issue is not before the Board.  Additionally, the Board remanded the issues of entitlement to increased initial ratings for right and left shoulder strains for issuance of a Statement of the Case (SOC) in May 2013.  The RO issued the SOC in May 2014 and the Veteran did not file a substantive appeal.  Thus, these issues are not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for additional development.  The Veteran asserted in a statement received in June 2007 that the Portland VA Medical Center (VAMC) diagnosed him with carpal tunnel syndrome in April 2000.  The medical records in the file currently mostly start with treatment at the American Lake VAMC, indicating the Veteran established care there in January 2007.  There are only a few pages of medical records from the Portland VAMC.  While they indicate that the Veteran was treated there in April 2000, the records only concern informed consent for participation in a research protocol.  

In the supporting rationale for the negative nexus opinion, the VA examiner from July 2012 noted that the Veteran's VA medical records were absent of any complaints related to carpal tunnel syndrome until 2008 and that he has risk factors for developing carpal tunnel such as diabetes, which was found in 2006.  Therefore, if there are VA records showing diagnosis of carpal tunnel syndrome in 2000, as the Veteran alleges, this fact could change the prior nexus opinion.  The Board must remand this matter to ensure that all of the Veteran's VA records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding medical treatment records from Portland VAMC dated in 2000.  

2.  If, and only if, VA records are obtained supporting the assertion carpal tunnel syndrome was diagnosed in 2000, then refer the Veteran's claims file to an examiner for an addendum opinion as to whether it is at least as likely as not the carpal tunnel is related to his military service.  The examiner is referred to the July 2012 VA report, where it was noted, in part, that the Veteran's VA medical records were absent of any complaints related to carpal tunnel syndrome until 2008 and that he has risk factors for developing carpal tunnel such as diabetes, which was found in 2006.  

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

